AO 440 (Rev. 01/10 Guam) Summons in a Civil Action


                                            District Court of guam                            a     I        —




                                                                                         DISTRICT COURT OF GUAM

                                                                                                   DECS8 2018 mZ
               SH^lF WUES/MD                                                               JEANNE G. QUINATA
                                                                                               Ql=£fefc OF 09URT
                            Plaintiff

                                                                     Civil Action No.    £y j9)'0 DO^HP
               <J#H sAi/Siv^
                           Defendant


                                                     SUMMONS IN A CIVIL ACTION


To: (Defendant's name and address)




             VoO®>var\m

          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:
      .    w   \Ti%
                                                                                   Signature(ofylerk or Deputy Clerk




                           Case 1:18-cv-00046 Document 2 Filed 12/28/18 Page 1 of 3
AO 440 (Rev. 01/10 Guam) Summons in aCivilAction (Page 2)

 Civil Action No.


                                                            PROOF OF SERVICE
                      (77fc& secrtwishouldnot befiled with the court unlessrequiredby Fed R. Civ. P. 4 (I))

          This summons for (name ofindividual and title, ifany)
was received by me on (date)


          O I personally served the summons on the individual at (place)
                                                                                 on (date)                         ; or

          D I left the summons atthe individual's residence orusual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          O I served the summons on (name ofindividual)                                                                      , who is
          designated by law to accept service of process on behalf of (ham* oforganization)
                                                                                 on (date)                         ; or

          D I relumed the summons unexecuted because                                                                             ;or

          O Other <
                      '•* M cf^ft^
          My fees are $                         for travel and $                   for services, for atotal of $          0.00


          I declare under penalty of perjurythat this information is true.


 Date: Vt]^)/^                                                                          Server's signature



                                                                                      Printed name and title




                                                                                        Server's address


 Additional information regarding attempted service, etc:




                           Case 1:18-cv-00046 Document 2 Filed 12/28/18 Page 2 of 3
                        PostNetGU101
                 1270 N. Marine Corps Dr
                            Ste101
                   Tamuning, GU 96913
                        671-649-2917


             Invoiced: 564428        Clerk: Clerk

                     12/28/2018 10:17



          Philips, Sherif

          Description
          SKU#              Price    Qty ExtPrice

          USPS First-Class Mail
          FIRSTCLASS       7.75            1    7.75
          Salsman, Jay
          Tracking*: 9400110200881933983379
          Package ID#: 342566
          Dimensions: 11 in. X 8in X 1in.
          Scale Display: 0.70 lb
          Chargeable Weight: 0.8 lb
          USPS First-Class Mail
          FIRSTCLASS       7.75            1    7.75
          Pitt County Memorize Hospital Inc
          Trackings 9400110200829933925906
          Package ID#: 342567
          Dimensions: 11 in. X Bin. X 1 in.
          Scale Display: 0.72 lb
          Chargeable Weight: 0.8 lb
          USPS First-Class Mail
          FIRSTCLASS       7.50            1    7.50
          Bolin, Paul
          Trackings 9400110200793956431693
          Package ID#: 342568
          Dimensions: 11 in. X Sin. X 1 in.
          Scale Display: 0,68 lb
          Chargeable Weight: 0.7 lb
          USPS First-Class Mail
          FIRSTCLASS       7.50            1    7.50
          Creech, David
          Tracking*: 9400110200882934182013
          Package ID#: 342570
          Dimensions: 11 in. X Sin. X 1 in.
          Scale Display: 0.66 lb
          Chargeable Weight: 0.7 lb
          USPS First-Class Mail
          FIRSTCLASS        7.75           1    7.75
          Carilion Clinic Pulmonary Sleeping
          Meds
          Tracking*: 9400110200793956440381
Case 1:18-cv-00046    Document 2 Filed 12/28/18 Page 3 of 3
          Packaae ID#: 342571
